
	

114 S844 IS: To repeal the medical device excise tax, and for other purposes.
U.S. Senate
2015-03-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 844IN THE SENATE OF THE UNITED STATESMarch 24, 2015Mr. Markey introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo repeal the medical device excise tax, and for other purposes.
	
		1.Repeal of the medical device excise tax
			(a)In
 generalChapter 32 of the Internal Revenue Code of 1986 is amended by striking subchapter E.
			(b)Conforming
			 amendments
 (1)Subsection (a) of section 4221 of such Code is amended by striking the last sentence.
 (2)Paragraph (2) of section 6416(b) of such Code is amended by striking the last sentence.
				(c)Clerical
 amendmentThe table of subchapters for chapter 32 of such Code is amended by striking the item related to subchapter E.
			(d)Effective
 dateThe amendments made by this section shall apply to sales after December 31, 2014.
			2.Prohibition on using last-in, first-out accounting for major integrated oil companies
			(a)In
 generalSection 472 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)Major integrated oil companiesNotwithstanding any other provision of this section, a major integrated oil company (as defined in section 167(h)) may not use the method provided in subsection (b) in inventorying of any goods..
			(b)Effective
			 date and special rule
 (1)In generalThe amendment made by subsection (a) shall apply to taxable years beginning after December 31, 2014.
 (2)Change in method of accountingIn the case of any taxpayer required by the amendment made by this section to change its method of accounting for its first taxable year beginning after the date of the enactment of this Act—
 (A)such change shall be treated as initiated by the taxpayer,
 (B)such change shall be treated as made with the consent of the Secretary of the Treasury, and
 (C)the net amount of the adjustments required to be taken into account by the taxpayer under section 481 of the Internal Revenue Code of 1986 shall be taken into account ratably over a period (not greater than 8 taxable years) beginning with such first taxable year.
					3.Eligibility for new leases and the transfer of leases
 (a)DefinitionsIn this section: (1)Covered leaseThe term covered lease means a lease for oil or gas production in the Gulf of Mexico that is—
 (A)in existence on the date of enactment of this Act; (B)issued by the Department of the Interior under section 304 of the Outer Continental Shelf Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58); and
 (C)not subject to limitations on royalty relief based on market price that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
 (2)LesseeThe term lessee includes any person or other entity that controls, is controlled by, or is in or under common control with, a lessee.
 (3)SecretaryThe term Secretary means the Secretary of the Interior. (b)Issuance of new leases (1)In generalThe Secretary shall not issue any new lease that authorizes the production of oil or natural gas under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a person described in paragraph (2) unless the person has renegotiated each covered lease with respect to which the person is a lessee to modify the payment responsibilities of the person to require the payment of royalties if the price of oil and natural gas is greater than or equal to the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
 (2)Persons describedA person referred to in paragraph (1) is a person that— (A)is a lessee that—
 (i)holds a covered lease on the date on which the Secretary considers the issuance of the new lease; or
 (ii)was issued a covered lease before the date of enactment of this Act, but transferred the covered lease to another person or entity (including a subsidiary or affiliate of the lessee) after the date of enactment of this Act; or
 (B)any other person that has any direct or indirect interest in, or that derives any benefit from, a covered lease.
					(3)Multiple lessees
 (A)In generalFor purposes of paragraph (1), if there are multiple lessees that own a share of a covered lease, the Secretary may implement separate agreements with any lessee with a share of the covered lease that modifies the payment responsibilities with respect to the share of the lessee to include price thresholds that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
 (B)Treatment of share as covered leaseBeginning on the effective date of an agreement under subparagraph (A), any share subject to the agreement shall not constitute a covered lease with respect to any lessees that entered into the agreement.
 (c)TransfersA lessee or any other person who has any direct or indirect interest in, or who derives a benefit from, a lease shall not be eligible to obtain by sale or other transfer (including through a swap, spinoff, servicing, or other agreement) any covered lease, the economic benefit of any covered lease, or any other lease for the production of oil or natural gas in the Gulf of Mexico under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), unless the lessee or other person has—
 (1)renegotiated each covered lease with respect to which the lessee or person is a lessee, to modify the payment responsibilities of the lessee or person to include price thresholds that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)); or
 (2)entered into an agreement with the Secretary to modify the terms of all covered leases of the lessee or other person to include limitations on royalty relief based on market prices that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
				(d)Price thresholds for royalty suspension provisions
 (1)In generalThe Secretary shall agree to a request by any lessee to amend any lease issued for any Central and Western Gulf of Mexico tract during the period of January 1, 1996, through November 28, 2000, to incorporate price thresholds applicable to royalty suspension provisions, that are equal to or less than the price thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
				(2)Requirement
 (A)In generalA lease amended under paragraph (1) shall impose the new or revised price thresholds effective January 1, 2015.
 (B)Existing lease provisionsExisting lease provisions for a lease amended under paragraph (1) shall prevail through December 31, 2014.
					
